Citation Nr: 0529476	
Decision Date: 11/03/05    Archive Date: 11/14/05

DOCKET NO.  03-30 107	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for a respiratory 
disability to include as due to asbestos exposure.  

2.  Entitlement to a higher initial evaluation for 
hypertension, currently evaluated at 10 percent disabling.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran served on active duty from June 1984 to June 
1989.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision of the 
Louisville, Kentucky, Department of Veterans Affairs (VA) 
Regional Office (RO).  Although the veteran originally 
indicated that he wanted a Board hearing, he later reported 
that he did not.  

The claim is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. VA will notify the veteran 
if further action is required.


REMAND

Respiratory Disability

The service medical records are negative for any complaints, 
findings, treatment, or diagnosis of respiratory disease or 
injury.  The veteran was afforded a separation examination in 
April 1989.  In his Report of Medical History, he reported 
that he had no history of tuberculosis, asthma, shortness of 
breath, pain or pressure in the chest, or chronic cough.  
Physical examination was negative for any respiratory 
abnormality.  His chest x-ray was negative.  

The service records reflect that in July 1987 and in April 
1989, the veteran completed Periodic Health Evaluations for 
the Navy Medical Surveillance Program.  It was noted that the 
veteran was not currently working with asbestos in his job.  
He denied having had cough, phlegm, wheezing, or shortness of 
breath.  Other documentation notes that the veteran's job as 
an electrician potentially exposed him to asbestos and fuel 
inhalation.  

The veteran received various medical treatment post-service 
from private facilities and physicians as well as by VA.  
These records show that the veteran's chest has been x-rayed 
at least six times and no active disease was shown.  

In April 2002, the veteran reported that he had no work 
history prior to his enrollment in the Navy.  Subsequent to 
service, he had reportedly been employed as an electrician.  
He related that he had had two episodes of respiratory 
problems since service and that he had never been a smoker.  

According to a May 2002 VA memorandum, the veteran had 
probable asbestos exposure during service in his duties as a 
construction electrician.  

In September 2002, the veteran was treated for a productive 
cough and wheezing.  The diagnosis was bronchitis.  It was 
noted that the veteran had a history of asbestos exposure in 
the Navy.  This was reportedly his second episode of 
bronchitis.  The Board notes that the first was in March 
1999.  

As to claims of service connection for asbestosis or other 
asbestos-related diseases, VA has issued a circular on 
asbestos-related diseases.  This circular, DVB Circular 21- 
88-8, Asbestos-Related Diseases (May 11, 1988) (DVB 
Circular), provides guidelines for considering compensation 
claims based on exposure to asbestos.  The information and 
instructions from the DVB Circular were included in a VA 
Adjudication Procedure Manual, M21-1 (M21- 1), Part VI, para. 
7.68 (Sept. 21, 1992).  Subsequently, the M2-1 provisions 
regarding asbestos exposure were amended.  The new M21-1 
guidelines were set forth at M21-1, Part VI, para. 7.21 (Oct. 
3, 1997).  The guidelines provide, in part, that the clinical 
diagnosis of asbestosis requires a history of exposure and 
radiographic evidence of parenchymal disease; that VA is to 
develop any evidence of asbestos exposure before, during and 
after service; and that a determination must be made as to 
whether there is a relationship between asbestos exposure and 
the claimed disease, keeping in mind the latency period and 
exposure information.  See Ashford v. Brown, 10 Vet. App. 120 
(1997); McGinty v. Brown, 4 Vet. App. 428 (1993).

The Board finds that pursuant to the Veterans Claims 
Assistance Act (VCAA), the veteran should be afforded a VA 
examination as he has a documented history of probable 
asbestos exposure during service, competent medical evidence 
of post-service respiratory disability, and competent medical 
evidence which references a history of inservice exposure to 
asbestos.  

Accordingly, the veteran should be afforded a VA examination.  
The examiner should opine if the veteran currently has a 
respiratory disability which is attributable to service to 
include probable asbestos exposure during service.  


Hypertension

With regard to the claim for a higher rating for 
hypertension, in an August 2002 rating decision, service 
connection was granted for hypertension and a 10 percent 
rating was assigned.  It was noted that as of December 2001, 
the veteran's hypertension was considered well-controlled.  

The veteran contends that his hypertension is worse than is 
represented by the 10 percent rating.  

A review of the VA  medical records shows that in September 
2002, the hypertension was poorly controlled.  In May 2003, 
there were problems with the control of the veteran's blood 
pressure.  The prior private medical records consistently 
document poorly controlled hypertension.  

The veteran and his representative argue that the veteran has 
not been afforded a VA examination in order to properly 
ascertain the level of severity of the veteran's 
hypertension.  As the veteran has asserted that his service-
connected disability has worsened, he should be afforded a 
new examination in compliance with VA's duty to assist.  See 
Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 
6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

The examiner should be requested to opine as to whether the 
veteran has diastolic pressure of 100 or more or systolic 
pressure of predominantly 160 or more; diastolic pressure of 
110 or more or systolic pressure of predominantly 200 or 
more; diastolic pressure of 120 or more; or diastolic 
pressure of predominantly 130 or more.  The examiner should 
also determine if the veteran has any other related 
cardiovascular abnormalities related to the veteran's 
hypertension.  


Accordingly, this matter is REMANDED for the following 
actions:

1.  Schedule the veteran for a respiratory 
examination.  The claims file must be made 
available to the examiner and the examiner 
should indicate in his/her report whether or 
not the claims file was reviewed.  Any 
indicated tests, including X-rays if 
indicated, should be accomplished.  A 
rationale for any opinion expressed should be 
provided.  The examiner should opine whether 
it is at least as likely as not that the 
veteran currently has a chronic respiratory 
disability that is attributable to service to 
include probable asbestos exposure during 
service.  

2.  Schedule the veteran for a hypertension 
examination.  The claims file must be made 
available to the examiner and the examiner 
should indicate in his/her report whether or 
not the claims file was reviewed.  Any 
indicated tests should be accomplished.  A 
rationale for any opinion expressed should be 
provided.  The examiner should be requested 
to opine as to whether the veteran has 
diastolic pressure of 100 or more or systolic 
pressure of predominantly 160 or more; 
diastolic pressure of 110 or more or systolic 
pressure of predominantly 200 or more; 
diastolic pressure of 120 or more; or 
diastolic pressure of predominantly 130 or 
more.  The examiner should also determine if 
the veteran has any other related 
cardiovascular abnormalities related to the 
veteran's hypertension.  

3.  The AMC should then readjudicate the 
claims on appeal in light of all of the 
evidence of record and taking into 
consideration M21-1, Part VI.  If any issue 
remains denied, the veteran should be 
provided with a supplemental statement of the 
case as to any issue remaining on appeal, and 
afforded a reasonable period of time within 
which to respond thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 


